DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on February 15, 2021 has been entered.  Amendment of claims 6, 8-9 and 13 is acknowledged.  Claims 1-5, 12, 15 and 35 have been cancelled. Claims 36-42 have been newly added.  Claims 6-11, 13-14 and 36-42 are currently under consideration in this application.
The objections to claims 8 and 12-13 are withdrawn in view of Applicant's amendment to claims 8 and 13 and cancellation of claim 12. 
The rejection of claims 8-9 under 35 USC § 112(b) as being indefinite is withdrawn in view of Applicant's claim amendment.
The rejection of claims 6-12, 14 and 35 under 35 U.S.C. 102(a)(1) as being anticipated by Spiegelman (WO 2015/017529 A2) as evidenced by Reid (US 2001/0007657 A1) is withdrawn in view of Applicant's claim amendment.  
The claim amendment contains a typographical error including withdrawn claim 2 under 1-5. (Canceled) and above claim 6.

Claim Objections
Claim 6 is objected to because, in line 6, ADAMT S9 should be presented in fully expanded form before the acronym: A disintegrin and metalloproteinase with thrombospondin motifs 9 (ADAMT S9). 
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 6-11, 13-14 and 36-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a New Matter rejection.
The terms “treating neuropathy and neurodegeneration in peripheral tissues in a subject” as recited in claim 6 is not supported by the original disclosure or claim as filed.  
	Applicant’s amendment, filed 02/15/2021, asserts that no new matter has been added.  However, the specification as filed does not provide sufficient written description of the above-mentioned limitations.  The specification does not provide sufficient support for treating neuropathy and neurodegeneration in peripheral tissues in a subject.  The specification only discloses a method for treating or preventing a condition 
Such limitations recited in the present claims, which did not appear in the specification, as filed, introduce new concepts and does not satisfy the description requirement of the first paragraph of 35 U.S.C. 112.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

(New Rejection – Necessitated by Amendment) Claims 6-11, 14 and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Spiegelman (WO  in view of Baloh (Baloh, R. Mitochondrial Dynamics and Peripheral Neuropathy, 2008, The Neuroscientist, 14(1): 12-18).  
Regarding claim 6, Spiegelman teaches a method for treating neurodegeneration, comprising administering to the subject an effective amount of a composition comprising a thermogenic molecule consisting of epiregulin (EREG) (Spiegelman Claim 49: A method for preventing or treating a metabolic disorder in a subject comprising administering to the subject an agent that promotes expression and/or activity of one or more biomarkers listed in Table I, or orthologs and fragments thereof in the subject, thereby preventing or treating the metabolic disorder in the subject; Claim 50: The method of claim 49, wherein the one or more biomarkers is selected from the group consisting of PTHrP, PT , BTC, EREG (epiregulin), HBEGF, AREG, EGF, EPGN and TGFA, and orthologs and fragments thereof; Claim 54: The method of claim 49, wherein expression and/or activity of the one or more biomarkers is upregulated using an agent selected from the group consisting of a nucleic acid molecule encoding the one or more biomarkers or fragment thereof, a polypeptide of the one or more biomarkers (polypeptide of epiregulin) or fragments thereof, and a small molecule that binds to the one or more biomarkers; Claim 62: The method of claim 49, wherein the metabolic disorder is selected from the group consisting of … neurodegenerative diseases, and Alzheimer's disease).  
Spiegelman teaches neurodegenerative diseases, but does not specifically teach neuropathy and neurodegeneration in peripheral tissues. 
Baloh teaches peripheral neuropathy is the archetypal disease of axonal degeneration (Baloh Abstract line 1). 


Regarding claim 7, Spiegelman teaches the method promotes glucose uptake in peripheral tissues of a subject (Spiegelman Pg. 22, line 32 – Pg. 23, line 1: the compositions and methods described herein are further useful for … thermogenesis of adipose cells; Pg. 30, lines 19-20: Metabolically active brown adipocytes can take up glucose from the peripheral circulation; Pg. 28, line 31 – Pg. 29, line 2: The term "thermogenesis" generally refers to the process of increasing energy expenditure by increasing the metabolic rate and/or burning stored body fat. This can be achieved by "browning of fat" whereby brown fat is induced from adipose precursors or cells having no inherent adipose character or lineage a d/or white fat is converted into brown fat).
Regarding claim 8, Spiegelman teaches the method further comprising administering to the subject a therapeutically effective amount of an epidermal growth factor receptor (EGFR) inhibitor (Spiegelman Pg. 71, lines 26-28: In addition to modified polypeptides, other agents are preferably used in the method of the present invention. In some embodiments, inhibitors of EGF receptor and/or PTH receptor are preferred).
Regarding claims 9-11, Spiegelman teaches the subject is resistant to insulin, has diminished insulin production, and is obese (Spiegelman Pg. 7, lines 31 – 33: the 
Regarding claim 14, Spiegelman teaches the composition is administered by injection or infusion (Spiegelman Pg. 10, line 8: The agent is administered by intravenous or subcutaneous injection). 
Regarding claim 39, Spiegelman teaches the composition comprises a biocompatible nanostructure (Spiegelman Pg. 116, lines 15-16: Each carrier must be "acceptable" in the sense of being compatible with the other ingredients of the formulation and no injurious to the subject; Pg. 127, lines 1-2: The agents of the present invention described herein can also be administered using nanoparticle-based composition and delivery methods well known to the skilled artisan).
Regarding claim 40, Spiegelman teaches the composition is formulated for delayed release (Spiegelman Pg. 119, lines 20-23: They may also be formulated so as to provide slow or controlled release of the active ingredient therein using, for example, hydroxypropyl methyl cellulose in varying proportions to provide the desired release profile; lines 26-29: These compositions may also optionally contain opacifying agents and may be of a composition that they release the active ingredients only, or preferentially, in a certain portion of the gastrointestinal tract, optionally in a delayed manner).
Regarding claim 41, Spiegelman teaches the is formulated for release into adipose tissue (subcutaneous injection) (Spiegelman Pg. 115, lines 24-29: As described in detail below, the pharmaceutical compositions of the present invention may be specially formulated for administration in solid or liquid form, including those adapted 
Regarding claim 42, Baloh suggests the neuropathy is associated with a metabolic disease (Baloh Pg. 12, Col. 2, Clinical Insights into the Mechanisms of Peripheral Neuropathy, lines 1-7: Peripheral neuropathy is a clinical term used to broadly indicate any abnormality of peripheral nerve. Consequently, there are a myriad of forms of peripheral neuropathy, and likewise, many different mechanisms of peripheral nerve disease ranging from autoimmune, vascular, toxic, and metabolic diseases to inherited disorders of Schwann cell myelination or axonal stability).

(New Rejection – Necessitated by Amendment) Claim 13 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Spiegelman (WO 2015/017529 A2) in view of Baloh (Baloh, R. Mitochondrial Dynamics and Peripheral Neuropathy, 2008, The Neuroscientist, 14(1): 12-18) and further in view of Holmberg (US20080031870A1). 
Regarding claims 13 and 36, Spiegelman teaches administering epiregulin and another agent in a pharmaceutically acceptable carrier (Spiegelman Claim 59: The method of any one of claims 49-58, further comprising contacting the cell with an additional agent that treats the metabolic disorder; Claim 49: A method for preventing or treating a metabolic disorder in a subject comprising administering to the subject an agent that promotes expression and/or activity of one or more biomarkers listed in Table Claim 50: The method of claim 49, wherein the one or more biomarkers is selected from the group consisting of PTHrP, PT , BTC, EREG (epiregulin), HBEGF, AREG, EGF, EPGN and TGFA, and orthologs and fragments thereof; Claim 61: The method of claim 49, wherein the agent is administered in a pharmaceutically acceptable formulation), but does not teach the composition comprises ephrin A5.    
Holmberg teaches administration of ephrin A5 to modulate activity of neural stem cells to a patient suffering from neurodegenerative disorder (Holmberg Claim 12: The method of claim 1 wherein the modulator is selected from the group consisting of an EphA7 protein, ephrin-A2, ephrin-A5, a soluble fragment thereof, and an extra-cellular fragment thereof; Claim 1: A method of alleviating a symptom of a disease or disorder of the nervous system comprising administering a modulator to modulate an activity of a neural stem cell or a neural progenitor cell in vivo to a patient suffering from the disease or disorder of the nervous system, wherein the modulator disrupts an interaction between EphA7 and ephrin-A5 or an interaction between EphA7 and ephrin-A2; Claim 17: The method of claim 1 wherein the disease or disorder of the nervous system is selected from the group consisting of neurodegenerative disorders, neural stem cell disorders, neural progenitor disorders, ischemic disorders, neurological traumas, affective disorders, neuropsychiatric disorders and learning, memory disorders, Parkinson's disease and Parkinsonian disorders, Huntington's disease, Alzheimer's disease, amyotrophic lateral sclerosis, spinal ischemia, ischemic stroke, spinal cord injury, cancer-related brain/spinal cord injury, schizophrenia, psychoses, depression, Holmberg ¶ 18, lines 7-8: the modulator may be admixed with a pharmaceutically acceptable carrier).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composition in the method taught by Spiegelman and Baloh, by combining with the ephrin A5 taught by Holmberg, because both compositions are used for the treatment of neurodegeneration.  

 (New Rejection – Necessitated by Amendment) Claims 13 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Spiegelman (WO 2015/017529 A2) in view of Baloh (Baloh, R. Mitochondrial Dynamics and Peripheral Neuropathy, 2008, The Neuroscientist, 14(1): 12-18) and further in view of Bolmont (US20160324898A1). 
claims 13 and 37, Spiegelman teaches administering epiregulin and another agent in a pharmaceutically acceptable carrier (Spiegelman Claim 59: The method of any one of claims 49-58, further comprising contacting the cell with an additional agent that treats the metabolic disorder; Claim 49: A method for preventing or treating a metabolic disorder in a subject comprising administering to the subject an agent that promotes expression and/or activity of one or more biomarkers listed in Table I, or orthologs and fragments thereof in the subject, thereby preventing or treating the metabolic disorder in the subject; Claim 50: The method of claim 49, wherein the one or more biomarkers is selected from the group consisting of PTHrP, PT , BTC, EREG (epiregulin), HBEGF, AREG, EGF, EPGN and TGFA, and orthologs and fragments thereof; Claim 61: The method of claim 49, wherein the agent is administered in a pharmaceutically acceptable formulation), but does not teach the composition comprises IGFBP-4.    
Bolmont teaches a method for treating neurodegeneration by administering a composition comprising IGFBP-4 (Bolmont Claim 98: A method for treating Alzheimer's disease in a subject in need thereof comprising administering to the subject a therapeutically effective amount of a composition comprising at least one stem cell factor; Claim 113: The method of claim 98, wherein the at least one stem cell factor is selected from the group consisting of: …IGFBP-4…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composition in the method  taught by Spiegelman and Baloh, by combining with the IGFBP-4 taught by Bolmont, because both compositions are used for the treatment of neurodegeneration.  

Response to Arguments
Applicant’s arguments filed 2/15/2021 with respect to claim 6 and dependent claims have been considered but are moot because the arguments do not apply to the new ground of rejection made under 35 U.S.C. 103 over Spiegelman in view of Baloh.

Allowable Subject Matter
Claim 38 would be allowable if rewritten in independent form as the following:
38. A method of enhancing innervation in a subject or treating a condition selected from the group consisting of visceral fat accumulation, obesity, diabetes, pre-diabetes, hypothermia, diabetes- and aged-related dementia, and chronic inflammation, comprising administering to the subject an effective amount of a composition comprising epiregulin, insulin-like growth factor binding protein 4 (IGFBP4), insulin-like growth factor binding protein 7 (IGFBP7), glia maturation factor beta (GMFB), ephrin A5, a disintegrin and metalloproteinase with thrombospondin motifs 9 (ADAMT S9), and semaphoring 3E, in a pharmaceutically acceptable carrier.
The following is a statement of reasons for the indication of allowable subject matter:  The claim limitation is free of prior art. 

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lim (Lim, R. et al., Glia maturation factor-beta promotes the appearance of large neurofilament-rich neurons in injured rat brains, 1989, Brain Boss (WO 2015/127474 A1) discloses methods and compositions for the recruitment of brown adipocytes, wherein the agent administered can increase or decrease in IGFBP-4, for preventing or treating obesity, diabetes, and insulin resistance. Lin (US 2007/0054851 A1) discloses a method and composition/kit for administering epiregulin. Stathakis (EP2435091A2) discloses methods of treating neurogenic inflammation by administering a composition comprising epiregulin. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/A.A.H./Examiner, Art Unit 1657